Citation Nr: 0122225	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder.

2.  Entitlement to an increased rating for labyrinthitis with 
tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for mastoiditis, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  In a decision of November 1997, the RO denied 
service connection for post-traumatic stress disorder, and 
confirmed a previously assigned noncompensable rating for 
hearing loss of the left ear.  In a decision of July 1998, 
the RO confirmed previously assigned 10 percent ratings for 
the veteran's service-connected labyrinthitis and 
postoperative left mastoiditis.  In a decision of June 1999, 
the RO granted service connection for post-traumatic stress 
disorder and assigned a 30 percent initial disability rating.  
In a decision of November 1999, the RO raised the initial 
rating for the post-traumatic stress disorder to 50 percent.  

The Board notes that in July 2000 the veteran withdrew his 
appeal with respect to a claim for a total disability rating 
based on individual unemployability.  

A hearing was held at the Board in Washington DC before the 
undersigned Member of the Board in June 2001.  

The claim for an increased rating for hearing loss of the 
left ear is the subject of a remand located at the end of 
this decision.

FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

2.  The evidence does not demonstrate that the post-traumatic 
stress disorder results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

3.  The labyrinthitis with tinnitus is moderate in degree 
with occasional dizziness, but is not severe with dizziness 
and occasional staggering.

4.  The mastoiditis results in suppuration, but does not 
result in facial nerve paralysis or bone loss of the skull 
which may be rated separately.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating 
for post-traumatic stress disorder are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a rating higher than 10 percent for 
labyrinthitis with tinnitus are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Codes 6204 
(1998 & 2000).

3.  The criteria for a rating higher than 10 percent for 
mastoiditis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6200 (1998 & 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for rating the service-connected disorders have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had two hearings.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the severity of the 
disorders.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted physical 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Initial Disability Rating Higher Than 
50 Percent
 For Post-Traumatic Stress Disorder.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 50 percent for his 
post-traumatic stress disorder.  The veteran and his 
representative assert that he should be granted at least a 70 
percent rating.  

The Board notes that the appeal for a higher evaluation for 
post-traumatic stress disorder arises from the initial rating 
decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 9411 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational or social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled 
through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran and his 
wife during a hearing held at the RO in July 2000 and at a 
hearing held before the undersigned Member of the Board in 
June 2001.  The veteran and his wife testified that the 
veteran had a very bad temper and got very aggravated.  He 
reportedly lashed out at his family, and sometimes he would 
go in the bedroom, shut the door, and just stare at the wall.  
The veteran said that he had problems at work with fellow 
employees, and that he had no outside associations.  

Lay statements from some of the veteran's co-workers and 
supervisors dated in January 2000 are to the effect that the 
veteran had to be counseled at work because of his temper.  
On a few occasions, he reportedly was too unstable to remain 
at work and had to be sent home.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in September 1999 shows that the veteran 
reported having problems with sleep and trouble getting along 
with other people.  He also said that he had nightmares and 
intrusive thoughts about issues related to his service in 
Vietnam.  He reported having an increased startle response 
and difficulty controlling anger.  It was noted that he had 
been receiving outpatient treatment since August 1997.  He 
reported that his duties in service included working in 
graves registration and with supply.  He also reported being 
subjected to rocket attacks in which other soldiers were 
killed and wounded.  He said that he had held as many as 100 
jobs due to his anger.  He had worked in construction for 22 
years, and had his current job as a maintenance mechanic for 
the past six years.  He said that he was having trouble at 
work due to excessive absences and difficulty relating to 
fellow employees and supervisors.  He suggested that he got 
into arguments with supervisors on a weekly basis.  He 
further added that the supervisors had threatened to fire him 
and he described incidents in which he cursed at his 
supervisors and wanted to do physical harm to them.  

The examination report shows that when questioned about his 
relationship with others, he reported that he had no contact 
with his mother or sister and suggested that he did not talk 
to his family or go to funerals because the funerals reminded 
him of his service in Vietnam.  He said that he had two 
children who he saw on a daily basis.  He said that this 
relationship was strained because he could be hard on them 
and they disagreed a lot.  He also reported that he and his 
wife argued on occasion, and that she tried to be 
understanding and patient with him.  He added, however, that 
his wife rarely slept with him because he became aggressive 
in his sleep.  He denied that he had any friends and 
suggested that he ate with his in-laws on occasion.  In terms 
of hobbies, he reported that at times he worked in the yard.  
He suggested that he stopped hunting several years ago 
because he did not like to use guns.  He said that he did 
fish occasionally, and that he enjoyed it.  He denied current 
use of alcohol or drugs, and said that he only rarely drank 
alcohol.  

On mental status examination, the veteran was alert, oriented 
and attentive.  His mood appeared dysphoric and his affect 
was somewhat irritable.  His speech was regular in rate and 
rhythm, and there was no evidence of psychomotor agitation or 
retardation.  His eye contact was good and he was 
cooperative.  His thought process was logical and coherent.  
The thought process was devoid of any auditory or visual 
hallucinations.  No evidence of delusional content was noted.  
He denied current suicidal ideation, but reported that in 
1985 he had thoughts about hurting himself after ending one 
of his marriages.  While denying current homicidal ideation, 
he said that he very often got thoughts of getting aggressive 
with people at work.  His memory for immediate events was 
impaired.  His memory for recent and remote events was fair.  
He was able to concentrate well enough to spell the word 
"world" backwards, and was able to interpret a proverb.  He 
had partial insight into his current condition.  

The pertinent diagnosis was post-traumatic stress disorder.  
The examiner assigned a GAF score of 55.  He commented that 
the veteran was currently experiencing moderate symptoms 
associated with his post-traumatic stress disorder, including 
problems with sleep, trouble getting along with others, 
nightmares, daily intrusive thoughts, an increased startle 
response, anger problems, detachment, problems relating to 
others, avoidance behaviors, and problems thinking that he is 
hearing sounds which were suggestive of hypervigilence.  His 
social adaptability and interactions with others appeared to 
be severely impaired.  His ability to maintain employment and 
perform his duties in a reliable, flexible, and efficient 
manner was moderately impaired.  The examiner estimated that 
the veteran's level of disability was considerable.  The 
report of a post-traumatic stress disorder examination 
conducted by the VA in September 1998 contains essentially 
the same history and examination findings as recorded in the 
September 1999 examination report.  

VA outpatient treatment records shows that the veteran is 
being seen on a regular basis at a VA mental health clinic.  
For example, a record dated in April 2001 shows that the 
veteran indicated that his post-traumatic stress disorder's 
symptoms continued to interfere with his ability to function 
both on and off the job.  He related that he got irritable 
and angry easily when someone treated him unfairly and in an 
authoritarian manner.  On mental status examination, his mood 
was serious to somber.  His affect was mood congruent.  His 
memory and concentration and at times, comprehension were 
affected by PTSD symptoms daily.  The diagnosis was PTSD, 
severe.  The examiner stated that the veteran probably will 
not be able to work much longer due to his PTSD symptoms.  
The global assessment of functioning score was 44.  

After considering all of the relevant evidence, the Board 
finds that a 70 percent rating is warranted under the 
schedular criteria, as the record reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as impaired impulse control (such as 
unprovoked irritability with periods of violence); difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  Such manifestations have repeatedly 
been noted in the treatment records and the VA examinations.  
The Board is aware that the veteran does not demonstrate all 
of the criteria for a 70 percent disability rating.  However, 
the evidence of record demonstrates symptomatology and a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 70 percent rating 
rather than a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.

The conclusion that an increased rating is warranted is 
further supported by the fact that the VA psychotherapist 
assigned a GAF score of 44 during the VA treatment.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  See 38 C.F.R. § 4.130.  The 
Board notes that these serious symptoms are comparable to the 
symptoms contemplated under the rating schedule for a 70 
percent disability rating.  Accordingly, the Board concludes 
that the criteria for a 70 percent disability rating for 
post-traumatic stress disorder are met. 

The Board further finds, however, that the service-connected 
disorder has not resulted in the manifestations contemplated 
for a 100 percent rating as it is not shown that he has total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Such 
manifestations are not noted in the medical treatment 
records, the VA examination reports or the veteran's own 
contentions.  On the contrary, the treatment records and VA 
examinations affirmatively show that symptoms such as those 
contemplated for 100 percent ratings are not present.  For 
example, the veteran has consistently denied symptoms of 
delusions or hallucinations, and has had good personal 
hygiene.  He has always been oriented.  He has not had 
significant memory loss, such as loss of memory of his own 
name, the names of close relatives or his own occupation.  
Accordingly, the Board concludes that the schedular criteria 
for a 100 percent rating under the new rating criteria are 
not met.  

The Board further notes that there is no medical evidence 
that the veteran's service-connected disability has 
significantly changed since the date of his separation from 
service.  The symptoms, as reflected in his post service 
treatment records and post service examination reports, have 
been consistent over time.  Therefore, the Board finds that 
the evidence does not raise a question that a rating higher 
or lower than 70 percent is warranted for any period of time 
from the veteran's claim to the present time so as to warrant 
a staged rating due to significant change in the level of 
disability.

II.  Entitlement To An Increased Rating For Labyrinthitis 
With Tinnitus,
 Currently Rated As 10 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected labyrinthitis with tinnitus.  The Board 
will summarize the evidence pertaining to the mastoiditis as 
well because the two disorders are interrelated.  The 
veteran's service medical records show that he was treated on 
several occasions for an infection of the left ear.  For 
example, a record date in August 1968 shows that the veteran 
had chronic external otitis.  Examination revealed a purulent 
left ear canal.  Ear drops were prescribed.  Subsequently, in 
November 1968 the ear was irrigated.  

In a rating decision of September 1971, the RO granted 
service connection for postoperative mastoiditis of the left 
ear, rated as noncompensably disabling; and hearing loss 
rated as noncompensably disabling.  

In September 1980, the veteran requested increased 
compensation.  The report of an evaluation conducted in 
November 1980 shows that examination of the ears revealed 
purulent drainage from the left ear canal.  It appeared that 
the veteran had had a radical mastoidectomy.  VA treatment 
records contained similar findings.  In a decision of January 
1981, the RO increased the rating for the postoperative 
mastoiditis of the left ear to 10 percent.  

In May 1993, the veteran again requested increased 
compensation.  He was afforded an ear examination by the VA 
in June 1993.  Subsequently, in a rating decision of August 
1993, the RO confirmed the 10 percent rating for the 
veteran's mastoiditis of the left ear, but granted service 
connection for labyrinthitis with tinnitus as being secondary 
to the mastoiditis, and assigned a 10 percent rating for that 
disorder.  

In July 1997, the veteran again requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  

The Board notes that the regulations for rating disorders of 
the ear were revised during the course of this appeal.  See 
64 FR 25210, May 11, 1999.  Under the previous version 
Diagnostic Code 6204, a 10 percent rating may be granted when 
there is moderate chronic labyrinthitis with tinnitus and 
occasional dizziness.  A 30 percent rating is warranted for 
severe chronic labyrinthitis with tinnitus, dizziness, and 
occasional staggering.  Under the revised version, a 10 
percent rating is warranted for occasional dizziness.  A 30 
percent rating is warranted for dizziness and occasional 
staggering.  

The evidence presented in support of the current claim 
includes testimony given by the veteran during a hearing held 
at the RO in July 2000 and at a hearing held before the 
undersigned Member of the Board in June 2001.  At the most 
recent hearing he stated that his symptoms included 
dizziness, headaches, and a ringing that comes and goes.  He 
reported that his ear felt like it was swelling up.  He said 
that he had to keep a cotton plug in the left ear and use ear 
drops.  He described a foul smelling discharge from the ear.  
The veteran's wife corroborated his testimony.  During the 
hearing held in July 2000 the veteran testified that he had 
dizziness and staggering every day.  

VA outpatient treatment records show that he has recently 
received treatment for his left ear disorder.  A record from 
a VA ENT clinic dated in June 1997 shows that the veteran had 
a six week history of ear problems.  He reportedly had a 
chronically infected mastoid cavity with some granulation.  
He was to begin Pred G. ear drops.  A record dated in August 
1998 shows that the veteran complained of a headache and 
slight dizziness, but the examiner found that his ear looked 
good that day and wondered if there might be another etiology 
for the symptoms.  A VA record dated in August 1999 shows 
that the veteran's ear was draining.  There was granulation 
in the mastoid cavity.  The plan was to increase Pred G.  An 
outpatient record from an ENT clinic dated in October 1999 
shows that the veteran had previously been seen with an 
infected left mastoid cavity.  The infection reportedly had 
recurred in spite of Pred G. drops.  The cavity was cleared 
and the veteran was started on Cipro drops.  An outpatient 
treatment record dated in October 2000 shows that the veteran 
had left otitis media, and was treated with Amoxicillin.  

The report of an audio examination conducted by the VA in 
September 1997 shows that the veteran had a history of 
drainage from the left ear which was intermittently profuse, 
but which responded to treatment.  He had been seen recently 
in the ENT clinic and was under treatment with drops and 
antibiotics for the radical mastoid cavity.  On examination, 
the left ear had a typical radical mastoidectomy canal with 
absence of the tympanic membrane and some middle ear mucosa 
exposure.  No ossicles were identified.  There was some 
active infection present, though it was under much better 
control with the use of Cortisporin Otic drops than had 
previously been experienced.  The process was affecting no 
other function other than the hearing.  The veteran had no 
balance disturbances or upper respiratory problems, but did 
have the expected conductive hearing loss.  

The report of an ear examination conducted by the VA in 
October 1998 shows that the veteran reported complaints of 
having drainage from the left ear on and off.  He also 
reported having tinnitus, an echo, headaches, and a vibration 
coming from the large mastoid cavity.  On examination, there 
was a large acutely infected cavity on the left side.  
Suction of the material revealed that there was some 
granulation tissue as well as chronic infection in the 
mastoid cavity.  The veteran had an approximate 40 decibel 
loss in the speech range of the left ear dropping off to 65 
decibels at 4000 Hz.  The pertinent diagnosis was chronically 
and acutely infected mastoid cavity of the left ear with 
concomitant tinnitus, hearing loss, echo, headaches, and 
vibration.  

The report of an ear disease examination conducted by the VA 
in September 1999 shows that the veteran reported that he 
started having ear problems in 1969.  He said that at that 
time his left ear drum was ruptured by a rocket in Vietnam.  
He reportedly had a tympanic membrane perforation and 
developed a severe infection after swimming in dirty water.  
The infections continued until 1971 at which time he 
underwent a left radical mastoidectomy.  He had no problems 
with the right ear.  The examiner noted that he had followed 
the veteran over the previous two years, and that the veteran 
had a history of somewhat intermittent compliance with both 
appointments as well as dry precautions and other suggestions 
that had been made.  At the time of the examination, the 
veteran complained of having drainage.  He also complained of 
having headaches and occasional vertigo.  The hearing in that 
ear was significantly depressed.  

On physical examination, the right and left auricles were 
normal.  The ear canal on the right was normal, as was the 
tympanic membrane.  The left canal and middle ear opened up 
into a large infected radical mastoid cavity.  Suctioning of 
debris revealed that there was granulation tissue superiorly 
covered by purulent debris.  No tympanic membrane was 
identified.  Hearing was markedly diminished in the left ear.  
The impression was (1) normal right ear, and (2) chronically 
infected radical mastoid cavity of the left ear with 
diminished hearing.  

After considering all of the evidence, the Board finds that 
the labyrinthitis with tinnitus is moderate in degree with 
occasional dizziness, but is not severe with dizziness and 
occasional staggering.  Although the veteran testified that 
he had severe chronic dizziness and staggering, such 
complaints are not corroborated by his treatment records or 
his VA examination reports.  In fact, in the September 1997 
examination report it was specifically stated that he did not 
have balance disturbances.  The Board has considered the 
possibility of assigning separate compensable ratings for the 
labyrinthitis and the tinnitus, but separate ratings would 
result in impermissible pyramiding as tinnitus is one of the 
manifestations which is considered under the diagnostic code 
for labyrinthitis.  The evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14 (2000).  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for 
labyrinthitis with tinnitus are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998 & 
2000).

III.  Entitlement To An Increased Rating For Mastoiditis,
 Currently Rated As 10 Percent Disabling.

The history and current evidence pertaining to the 
mastoiditis are summarized above.  As noted above, the 
regulations for rating disorders of the ear have been 
revised.  Under the previous version of 38 C.F.R. § 4.87a, 
Diagnostic Code 6200, a 10 percent rating may be granted for 
chronic suppurative otitis media during the suppurative 
process (i.e., while the disorder is producing pus).  The 
revised version provides for a 10 rating during suppuration 
or where there are aural polyps.  That diagnostic code does 
not provide for a rating higher than 10 percent.  To warrant 
a rating higher than 10 percent, there would have to be 
manifestations which would allow the disorder to be rated 
under another diagnostic code.  A note associated with 
Diagnostic Code 6200 provides that hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or loss of bone of the skull should be evaluated 
separately.  

The Board has considered the applicability of alternative 
diagnostic codes, but finds that none are applicable to the 
veteran's disability.  The mastoiditis results in a 
continuous suppurative process, but no other symptoms other 
than the hearing loss and the labyrinthitis and tinnitus 
which are already rated separately.  The disorder has not 
resulted in facial nerve paralysis or bone loss of the skull 
which may be rated separately.  Also, as is discussed below, 
the disorder does not result in an exceptional or unusual 
disability picture with frequent hospitalizations or marked 
impairment of employment.  Accordingly, the Board concludes 
that the criteria for a rating higher than 10 percent for 
mastoiditis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Codes 6200 (1998 & 2000).

IV.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities.  The Board notes that 
the disabilities have not recently required hospitalization.  
In fact, the veteran has not been hospitalized for the 
disorders since his separation from service.  With respect to 
whether there is evidence of marked interference with 
employment, the Boards notes that the veteran is employed, 
and although he has reported missing some time from work due, 
the Board notes that his current disability ratings 
contemplate a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  A 70 percent initial disability rating for post-traumatic 
stress disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

2.  An increased rating for labyrinthitis with tinnitus, 
currently rated as 10 percent disabling, is denied.

3.  An increased rating for mastoiditis, currently rated as 
10 percent disabling, is denied.


REMAND

During the hearing held before the undersigned Member of the 
Board in June 2001, the veteran testified that he believed 
that his hearing loss had increased in severity since the 
most recent audiology examination was conducted.  Where the 
record does not adequately reveal the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
current severity of the veteran's 
service-connected hearing loss of the 
left ear.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 



